TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00244-CV


Greg Daniels, Appellant

v.

Magnolia Nash, Appellee




FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-08-000274, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Greg Daniels appeals a final judgment that was signed on July 20, 2011.
Rule 26.1 of the Texas Rules of Appellate Procedure provides that an appeal is perfected in a civil
case when notice of appeal is filed within thirty days after the judgment is signed, unless a motion
for new trial is timely filed.  Tex. R. App. P. 26.1.  Where a motion for new trial has been filed,
notice of appeal must be filed within ninety days after the judgment is signed.  Id.
		In this case, Daniels filed a motion for new trial on August 22, 2011.  Because
Daniels filed his motion for new trial more than thirty days after the judgment was signed, his motion
for new trial was untimely.  See Tex. R. Civ. P. 329b (providing that motion for new trial must be
filed within thirty days after judgment is signed).  Accordingly, notice of appeal was due on August
19, 2011, and not filed until October 18, 2011.  Because the notice of appeal was not timely filed,
this Court does not have jurisdiction over the appeal.  Accordingly, we dismiss the appeal for want
of jurisdiction.

						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Henson, and Goodwin
Dismissed for Want of Jurisdiction
Filed:   May 18, 2012